                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

TRACY NIXON,

               Plaintiff,                                    Case Number 18-12118
v.                                                           Honorable David M. Lawson
                                                             Magistrate Judge David R. Grand
GENERAL MOTORS CORPORATION,

               Defendant.
                                               /

                ORDER ADOPTING REPORT AND RECOMMENDATION
                         AND DISMISSING COMPLAINT

       Presently before the Court is the report issued on October 30, 2018 by Magistrate Judge

David R. Grand pursuant to 28 U.S.C. § 636(b), recommending that the Court grant the defendant’s

motion to dismiss because the complaint fails to state any plausible claim for relief and the plaintiff

has not completed service of process within the time allowed by Federal Rule of Civil Procedure

4(m). Although the report stated that the parties to this action could object to and seek review of

the recommendation within fourteen days of service of the report, no objections have been filed

thus far. The parties’ failure to file objections to the report and recommendation waives any further

right to appeal. Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir.

1987). Likewise, the failure to object to the magistrate judge’s report releases the Court from its

duty to independently review the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985). However, the

Court agrees with the findings and conclusions of the magistrate judge.

       Accordingly, it is ORDERED that the report and recommendation (ECF No. 20) is

ADOPTED, the defendant’s motion to dismiss (ECF No. 19) is GRANTED, and the complaint

is DISMISSED WITH PREJUDICE.
      It is further ORDERED that the previously issued report and recommendation (ECF No.

14) is DISMISSED as moot.

                                                                s/David M. Lawson
                                                                DAVID M. LAWSON
                                                                United States District Judge

Date: November 28, 2018


                                      PROOF OF SERVICE

                   The undersigned certifies that a copy of the foregoing order was
                   served upon each attorney or party of record herein by
                   electronic means or first class U.S. mail on November 28, 2018.

                                              s/Susan K. Pinkowski
                                              SUSAN K. PINKOWSKI




                                                -2-
